DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the arguments relate solely to newly added limitations addressed in instant Office Action with newly identified prior art and new sections of previously used prior art, thus rendering the Applicant’s arguments moot .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 / 16, line 9 / 13 recites in part “…..voice in 5GS”. It is unclear if the underlined 5GS is referring to the “5GS” of line 3 / 7 or a different 5GS. If this is referring to the 5GS of line 3, shouldn’t the above be “…..voice in the 5GS”?
Regarding claims 2-11, these claims depend upon claim 1 and thus are rejected on the same basis as mentioned above for claim 1.
Regarding claims 17-20, these claims depend upon claim 16 and thus are rejected on the same basis as mentioned above for claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et. al. (US 20190297538 A1, Keller hereinafter) in view of Zhu et. al. (WO 2019/071377 A1, Keller hereinafter). 
Keller discloses “Support of Single Radio Voice call Continuity in Next Generation (5G) Networks” (Title), wherein “An embodiment is provided for a method in a wireless device or User Equipment device (UE) for sending an SRVCC in EPC mode indicator to a radio access node operating in next gen wireless access network (gNB or eLTE eNB, or other) indicating support of SRVCC from EUTRAN and be instructed as a result to move to a cell connected to EPC that will provide the service” [0115].
 	Keller’s disclosure comprises the following:

With respect to independent claims:

Regarding claim 1,    A method, comprising:
transmitting, by a processor of an apparatus (e.g. “a wireless device comprises at least one transceiver, at least one processor, and a memory comprising instructions executable by the at least one processor whereby the wireless device is operable to send a message via the radio access node such a gNB to a control plane entity in the first core network such as a 5GCN, or NGCN, where the message indicates the wireless device supports SRVCC from a second core network, such as EPC to a third core network such as a Circuit switched Core network” [0134], which wireless device is considered as the apparatus. Furthermore, “In this disclosure, wireless device and UE are interchangeable” [0106]. Moreover, “Currently, 3GPP TS 23.216 discloses SRVCC between: 1. Evolved Universal Terrestrial Radio Access, EUTRAN/Evolved Packet Core, EPC, network and UTRAN/General Packet Radio Service, GPRS, and CS network, and…..” [0003]-[0004]), an indication of a voice domain preference (e.g. “Step 700 of Fig. 7: The UE 100 establishes a radio connection with a gNB 101A for the purpose of attaching to the NGCN. The UE 100 may indicate to the gNB 101A that it supports SRVCC from EUTRAN to UTRAN/GERAN/CDMA and may also include the supported frequencies and the IRAT-ParametersUTRA specified in 3GPP TS 36.331 to indicate the type of actual SRVCC capabilities supported by the UE 100. The connection request also includes an attach ore registration request for the NGCN (but may also be sent separately) which when received by the gNB 101A, is forwarded towards the NGCN to a selected MM entity 102. The UE 100 includes in the registration request message an indication that it supports SRVCC from EUTRAN. The SRVCC from EUTRAN indication may alternatively be sent from the UE 100 to the MM entity 102 in other NAS messages during the attach/registration procedure” [0192], which connection request is associated with the indication and supporting SRVCC from EUTRAN to UTRAN is associated with voice domain preference) in a 5th Generation System (5GS) to a communication entity of a 5th Generation (5G) mobile network (e.g. aforesaid gNB, also referred as 5G NodeB is considered as the communication entity of a 5G mobile network and NGCN is the 5G mobile network); and
receiving, by the processor, a voice service responsive to the transmitting (e.g. Step 701: VoLTE support in NGCN is not mandatory by default. However, if NGCN supports Voice over IP service, the MM entity 102 in its response to the UE 100 indicates voice support capability. Note that if VoLTE support is mandatory by default in NGCN, then voice support indication is not required to be sent to the UE 100 as support for voice over IP service is implicitly assumed when the UE 100 is attached to the NGCN.….. At step 703, the UE 100 registers via the NGCN in the IMS 107 for voice service and/or other IMS services.…..At steps 705, the UE originates or receives a VoLTE call with IMS 107” [0197],  which voice service is associated with IMS packet switched voice. Furthermore, “Following the attach and the signaling of the SRVCC capability to the eNB and MME, the UE initiates and establishes a voice over IP session over IMS” [0018]. Moreover, “The wireless device is adapted to receive instruction from the NGCN to connect to a neighboring radio access node (e.g., EUTRAN eNB) that is capable to connect to the EPC and therefore connect to the EPC via that neighboring radio access node“ [0134]. In addition, “The eNB 101C initiates SRVCC to UTRAN and/or GERAN if required as already standardized in 3GPP, with the difference that the UP anchor remains in NGCN” [0203]), 
wherein the voice domain preference comprises Internet Protocol (IP) Multimedia Subsystem (IMS) packet-switched (PS) voice in 5GS (e.g. “If the NAS attach request message, tracking area update request message or service request message sent from the UE to the MME indicates support for SRVCC in the UE network capability IE, and if the MME supports SRVCC, the MME informs the HSS with the UE SRVCC capability received from the UE. The HSS may use that information for further IMS registration when the UE establishes the voice over IP session over IMS” [0012], which SRVCC comprises IMS PS voice for the UE to establish IMS PS voice in 5GS. Note that there are multiple options in the claim and only this option is considered here).

It is noted that while disclosing voice domain preference, Keller is silent about 
wherein the indication of the voice domain preference to the 5GS is included in an information element (IE) having a plurality of octets, and wherein one or more bits in the IE indicates information of usage setting, which however had been known in the art before the effective filing date of the claimed invention as shown by Zhu in a disclosure “CONFIGURATION FOR LEGACY VOICE SUPPORT IN 5G” (Title), wherein “The UE may send at least one of a requested voice domain preference or a requested RAT preference to a 5G core network (5GC)” [Abstract]. Furthermore, “For example, in a similar fashion to the Voice Domain Preference for EUTRAN IE described above and illustrated in FIG. 5, some aspects of the present disclosure provide for the UE 1202 to send a NAS PDU to the 5GC, including one or more IEs that indicate a voice domain preference that includes CS voice and/or IMS PS voice. For example, four preferences may be possible, including: "CS Voice Only"; "IMS PS Voice Only": "CS Voice Preferred, IMS PS Voice as Secondary"; and "IMS PS Voice Preferred, CS Voice as Secondary." The voice domain preference may be provided to the AMF 1214 via a registration message. In one example, the voice domain preference is part of an IE field provided as part of a 5G NAS registration request message shown in FIG. 13. Of course, the voice domain preference IE may be provided in any suitable message to the 5GC, not necessarily limited to a registration request” [0088]. Moreover, “FIG. 5 illustrates a conceptual diagram of an IE 500 for a UE's voice domain preference 502 and usage setting 504 value. In this example, the UE's usage setting 504 is one bit that indicates whether the UE's connection will be voicecentric or data-centric. The voice domain preference 502 for E-UTRAN is two bits that indicate the UE's capabilities for, and preference between CS voice and IMS PS voice. Four settings are possible: "CS Voice Only": "IMS PS Voice Only"; "CS Voice Preferred, IMS PS Voice as Secondary"; and "IMS PS Voice Preferred, CS Voice as Secondary” [0076]. Thus, the voice domain preference field 502  may be used for voice domain preference for 5G. Note that aforesaid UE sending to the 5GC one or more IEs that indicate a voice domain preference in a similar fashion to the Voice Domain Preference for EUTRAN IE as illustrated in FIG. 5 is associated with indication of the voice domain preference to the 5GS is included in an information element (IE) having a plurality of octets and wherein two bits in the IE indicates information of usage setting. Note that there are multiple options in the claim and only this option is considered here.
Thus it would have been obvious to one of ordinary skill in the art to modify the information element of Keller with the voice domain preference and usage setting information element of Zhu, so that the information element of the UE is similar to 3GPP standard resulting in improved interoperability among different equipment.

Regarding claim 12, A method, comprising:
receiving, by a processor of an apparatus implemented in a user equipment (e.g. “a wireless device comprises at least one transceiver, at least one processor, and a memory comprising instructions executable by the at least one processor whereby the wireless device is operable to send a message via the radio access node such a gNB to a control plane entity in the first core network such as a 5GCN, or NGCN, where the message indicates the wireless device supports SRVCC from a second core network, such as EPC to a third core network such as a Circuit switched Core network” [0134], which wireless device is the user equipment and the gNB is considered as the communication entity of a 5G mobile network), an indication related to support or preference for Single Radio Voice Call Continuity (SRVCC) from a communication entity of a 5th Generation (5G) mobile network (e.g.  Fig. 7, Step 701: “VoLTE support in NGCN is not mandatory by default. However, if NGCN supports Voice over IP service, the MM entity 102 in its response to the UE 100 indicates voice support capability. Note that if VoLTE support is mandatory by default in NGCN, then voice support indication is not required to be sent to the UE 100 as support for voice over IP service is implicitly assumed when the UE 100 is attached to the NGCN. At step 702 (which may happen as part of step 701), the MM entity 102 may signal to the gNB 101A support of SRVCC in EPC mode (aka. SRVCC from EUTRAN) or similar indication. This indication is used to indicate that the UE and the NGCN support handover to EUTRAN for the purpose of enabling SRVCC handover from EUTRAN to CS UTRAN/GERAN” [0193]-[0194]. Note that the response in step 701 comprising step 702 is associated with the indication) in an event that the UE also supports 5G SRVCC (e.g. aforesaid “wireless device is operable to send a message via the radio access node such a gNB to a control plane entity in the first core network such as a 5GCN, or NGCN, wherein the message indicates the wireless device supports SRVCC” implies that the UE supports 5G SRVCC); and
performing, by the processor, one or more operations responsive to the receiving (e.g. FIG. 7 illustrates the operations performed by the UE responsive to the receiving),
wherein the performing of the one or more operations comprises determining not  to perform a cell measurement for 2nd Generation (2G) and 3rd Generation (3G) cells during a voice call that is established in a 5th Generation System (5GS) in an event that SRVCC is not supported by the 5G mobile network (e.g. “FIG. 9B illustrates an exemplary method 900 executed at a New RAN node e.g., a gNB connected to NGCN, for determining if handover of a UE connected to NGCN through gNB is required. Again, the embodiment is described with gNB but applies to any node that connects to NGCN” [0216]. Note that as known to one of ordinary skill in the art, when a handover is done for the UE from one network to a legacy network, cell measurements are performed by the UE to help make a decision on the cell where the UE is to be handed over. In the scenario when the UE receives an indication from the gNB or the 5G network that SRVCC is not supported by the 5G network, it is not possible to perform a voice call continuity from the 5G network to the 2G/3G network and thus the UE must determine not to perform a cell measurement for a legacy 2G/3G network when it receives an indication that the 5G network does not support SRVCC) .

(Examiner’s Note: US 20190182718 A1 (Title: Single Radio Voice Call Continuity Handover), US 20200329404 A1 (Title: Single Radio Voice Call Continuity for 5GC)  and  WO 2019196012 A1 (Title: Single Radio Voice Call Continuity for 5G Wireless Networks) also discloses the above).

Regarding claim 16, An apparatus, comprising:
a transceiver (e.g. “FIG. 11 is a schematic block diagram of an exemplary wireless device/UE 1111, in accordance with certain embodiments described herein. Wireless device 1111 includes circuitry 1118 which may comprise one or more transceivers 1124 to facilitate transmitting wireless signals to and receiving wireless signals from radio access node 1120. Each transceiver 1124 include one or more transmitter 1126 and one or more receiver 1128 coupled to one or more antennas 1130. The circuitry 1118 also comprises one or more processors 1120 and a memory 1122” [0248], which UE is the apparatus) which, during operation, wirelessly communicates with a communication entity of a 5th Generation (5G) mobile network (e.g. “the wireless device is operable to send a message via the radio access node such a gNB to a control plane entity in the first core network such as a 5GCN, or NGCN, where the message indicates the wireless device supports SRVCC from a second core network, such as EPC to a third core network such as a Circuit switched Core network” [0134], which gNB is the communication entity and the NGCN is the 5G network connected to the gNB); and
a processor (e.g. aforesaid processors 1120) coupled to the transceiver such that, during operation, the processor performs operations comprising:
transmitting, via the transceiver, an indication of a voice domain preference in a 5th Generation System (5GS) to the communication entity of the 5G mobile network; and
receiving, via the transceiver, a voice service from the 5G mobile network responsive to the transmitting, 
wherein the voice domain preference comprises Internet Protocol (IP) Multimedia Subsystem (IMS) packet-switched (PS) voice in 5GS, 
wherein the indication of the voice domain preference to the 5GS is included in an information element (IE) having a plurality of octets, and
wherein one or more bits in the IE or in another IE in a same transmission indicates information of usage setting (e.g. Note that the remainder of this claim is similar to claim 1 except that it is an Apparatus claim and thus the same reasoning as applied to claim 1 applies here as well. Note that there are multiple options in the claim and only this option is considered here).
Keller in view of Zhu discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

With respect to dependent claims:

Regarding claim 2, The method of Claim 1, wherein the transmitting of the indication of the voice domain preference in the 5GS comprises indicating the voice domain preference in the 5GS via non-access stratum (NAS) signaling during registration with the 5G mobile network (e.g. “The UE 100 includes in the registration request message an indication that it supports SRVCC from EUTRAN. The SRVCC from EUTRAN indication may alternatively be sent from the UE 100 to the MM entity 102 in other NAS messages during the attach/registration procedure” [0192]).

Regarding claim 3, The method of Claim 1, wherein the indication of the voice domain preference in the 5GS comprises an indication of a preference of receiving the voice service via a 3rd-Generation Partnership Project (3GPP) access (e.g. aforesaid SRVCC from EUTRAN is associated with a 3GPP access. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 4,  The method of Claim 1, wherein the indication of the voice domain preference in the 5GS comprises an indication of a preference of receiving the voice service over New Radio (NR) (e.g. aforesaid gNB is NR [0091]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 13, The method of Claim 12, wherein the indication is received during registration with the communication entity of the 5G mobile network (e.g. Fig. 7, Step 700: “The connection request also includes an attach ore registration request for the NGCN (but may also be sent separately) which when received by the gNB 101A, is forwarded towards the NGCN to a selected MM entity 102. The UE 100 includes in the registration request message an indication that it supports SRVCC from EUTRAN.” [0192], Note that aforesaid indication is a response to the registration request message and thus the indication is provided during registration).

Regarding claim 14, The method of Claim 12, wherein the indication is provided based on capabilities of both the 5G mobile network and the apparatus (e.g. “If the NAS attach request message, tracking area update request message or service request message sent from the UE to the MME indicates support for SRVCC in the UE network capability IE, and if the MME supports SRVCC, the MME informs the HSS with the UE SRVCC capability received from the UE. The HSS may use that information for further IMS registration when the UE establishes the voice over IP session over IMS. Additionally, the MME signals to the eNB an "SRVCC Operation possible" IE to indicate that both the UE and the MME are SRVCC capable” [0012]-[0013]. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 15, The method of Claim 12, wherein the performing of the one or more operations further comprises determining whether to perform a cell measurement for a type of access (e.g. “The eNB in the source EUTRAN selects a target UTRAN/GERAN cell based on the neighbor list and the received UE measurement report” [0019]. Moreover, “Note that the handover initiated by the gNB 101A is different from the well-known SRVCC handover from EUTRAN to CS UTRAN/GERAN which is triggered by UE measurement reports and/or the UE losing coverage of LTE as described in 3GPP TS 23.216. The handover from gNB 101A/NGCN to EUTRAN/EPC is triggered by an indication that the UE is subject to SRVCC and/or support SRVCC from 4G/EUTRAN to UTRAN/GERAN and the establishment of the VoLTE connection” [0169]. Furthermore, “Step 709: After the handover of the voice media connection of the VoLTE session is performed, the eNB 101C monitors and determines if SRVCC is required based on UE measurement report and other criteria and information as specified in 3GPP TS 23.216” [0269]. Thus, depending on the type of access, cell measurement is performed.  Note that there are multiple options in the claim and only this option is considered here).

Claim(s) 5-7 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Zhu as applied to claim 1 and 16 above, and further in view of 3GPP TS 24.008 v15.2.0 (2018-03) (3GPP hereinafter).
Keller in view of Zhu discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

Regarding claim 5,  The method of Claim 1, wherein the IE comprises an IE previously defined according to IE 500 (e.g. Keller: aforesaid  IE 500 of Fig. 5. Note that the underlined feature is different from the claimed feature and this difference will be discussed below).
It is noted that while disclosing information element, Keller in view of Zhu is silent about information element previously defined according to a 3rd-Generation Partnership Project (3GPP) specification for voice domain preference and user equipment (UE) usage setting, which however had been known in the art before the effective filing date of the claimed invention as shown by 3GPP in “Technical Specification Group Core Network and Terminals; Mobile radio interface Layer 3 specification; Core network protocols“ (Title), wherein Figure 10.5.151A/3GPP 24.0008 shows “Voice domain preference and UE’s usage setting information element” (Page 628).
Thus it is obvious to combine modify the information element of Keller in view of Zhu with the voice domain preference and UE usage setting information element of 3GPP, so that the information element of the UE is according to 3GPP standard resulting in improved interoperability among different equipment.

Keller in view of Zhu and 3GPP further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

Regarding claim 6,  The method of Claim 5, wherein the indication of the voice domain preference in the 5GS is included in one of the plurality of octets (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008, “Voice domain preference and UE’s usage setting value (octet 3, bits 1 to 3)” (page 628)) of the IE, and wherein:
bits 1 and 2 of the one of the plurality of octets indicate the voice domain preference for Evolved Universal Terrestrial Radio Access (E-UTRA) (e.g. 3GPP, Figure 10.5.151A/3GPP TS 24.008 showing “Voice domain preference for E-UTRAN” with bits 1 and 2 of octet 3 (page 628), also shown in Table 10.5.166A/3GPP TS 24.008),
bit 3 of the one of the plurality of octets indicates the UE usage setting as being either voice centric or data centric (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008 showing “UE’s usage setting (1 bit field)” with bit 3 of the 8 bit octet, wherein value of bit 3=0 indicates “Voice centric” and value of bit 3=1 indicates “Data centric” (page 628)), and
responsive to bit 3 indicating the UE usage setting as being voice centric, bits 4, 5 and 6 of the one of the plurality of octets indicate the voice domain preference for a predefined mode (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008 showing bits 4, 5 and 6 as spare bits with a value equal to zero. It is a design choice to change the value of any of these bits for a specific mode).

Regarding claim 7,   The method of Claim 6, wherein the bits 4, 5 and 6 of the one of the plurality of octets indicate preference for:
CS voice (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008 showing “CS voice only” with bit combination “00” for MS not supporting IMS voice, “IMS PS voice only” with bit combination “01” for MS only supporting IMS voice, “CS voice preferred, IMS PS voice as secondary” with bit combination “10” and “IMS PS voice preferred, CS voice as secondary” with bit combination “11”. Note that there are multiple options in the claim and only this option is considered here).

Regarding claim 17,  The apparatus of Claim 16, wherein the IE comprises an IE previously defined according to a 3rd-Generation Partnership Project (3GPP) specification for voice domain preference and user equipment (UE) usage
setting, wherein the indication of the voice domain preference in the 5GS is included in one of a plurality of octets of the IE, and wherein:
bits 1 and 2 of the one of the plurality of octets indicate the voice domain preference for Evolved Universal Terrestrial Radio Access (E-UTRA),
bit 3 of the one of the plurality of octets indicates the UE usage setting as being either voice centric or data centric, and
responsive to bit 3 indicating the UE usage setting as being voice centric, bits 4, 5 and 6 of the one of the plurality of octets indicate the voice domain preference for a predefined mode (e.g. Note that this claim is similar to claim 5 combined with claim 6, except that this claim is an apparatus claim whereas claims 5 and 6 are method claims, and thus the same reasoning as applied to claims 5 and 6 applies here as well).

Regarding claim 18,  The apparatus of Claim 17, wherein the bits 4, 5 and 6 of the one of the plurality of octets indicate preference for:
CS voice (e.g. Note that this claim is similar to claim 7, except that this claim is an apparatus claim whereas claim 7 is a method claim, and thus the same reasoning as applied to claim 7 applies here as well).

Claim(s) 8 -10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of  Zhu as applied to claims 1 and 16 above, and further in view of 3GPP TS 24.008 v15.2.0 (2018-03)  (3GPP hereinafter).
Keller in view of Zhu discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

Regarding claim 8,  The method of Claim 1, wherein the IE comprises an IE previously defined according to IE 502  (e.g. Keller: aforesaid IE 502 of Fig. 5).
It is noted that while disclosing information element, Keller in view of Zhu is silent about information element previously defined according to a 3rd-Generation Partnership Project (3GPP) specification for user equipment (UE) usage setting, which however had been known in the art before the effective filing date of the claimed invention as shown by 3GPP in “Technical Specification Group Core Network and Terminals; Mobile radio interface Layer 3 specification; Core network protocols“ (Title)“, wherein Figure 10.5.151A/3GPP 24.0008 shows “Voice domain preference and UE’s usage setting information element” (Page 628).
Thus it is obvious to combine modify the information element of Keller in view of Zhu with the UE usage setting information element of 3GPP, so that the information element of the UE is according to 3GPP standard resulting in improved interoperability among different equipment.

Keller in view of Zhu and 3GPP further discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

Regarding claim 9,  The method of Claim 8, wherein the indication of the voice domain preference in the 5GS is included in a third octet of the plurality of octets of the IE (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008, “Voice domain preference and UE’s usage setting value (octet 3, bits 1 to 3)” (page 628)), wherein a first octet of the plurality of octets identifies the IE as a UE usage setting IE (e.g. 3GPP: Figure 10.5.151A/3GPP 24.0008 shows “Voice domain preference and UE’s usage setting IE1” as “octet 1” (Page 628), wherein a second octet of the plurality of octets indicates a length of UE usage setting contents (e.g. 3GPP: Figure 10.5.151A/3GPP 24.0008 shows “Length of Voice domain preference and UE’s usage setting contents” as “octet 2” (Page 628), and wherein:
bit 1 of the third octet indicates the UE usage setting as being either voice centric or data centric (e.g. 3GPP: Table 10.5.166A/3GPP TS 24.008, bit 3 shows UE usage with bits 1 to 2 used for voice domain preference and bits 4 to 8 as “spare” (page 628). Note that it is a design choice to select bit 1 for a feature different from that specified in 3GPP),
responsive to bit 1 indicating the UE usage setting as being voice centric, bits 2, 3 and 4 of the third octet indicate the voice domain preference for a predefined mode (e.g. 3GPP: Note that it is a design choice to select bits 2 to 4 for features different from that specified in 3GPP for these bits).

Regarding claim 10,  The method of Claim 9, wherein the bits 2, 3 and 4 of the third octet indicate preference for one of:
CS or EPS voice,
IMS PS voice over a 3GPP access,
IMS PS voice over a non-3GPP access,
IMS PS voice over a 3GPP access preferred with CS voice as secondary, and
IMS PS voice over a non-3GPP access preferred with CS voice as secondary (e.g. 3GPP: Note that it is a design choice to select bits 2 to 4 for features different from that specified in 3GPP for these bits).

Regarding claim 19,  The apparatus of Claim 16, wherein the IE comprises an IE previously defined according to a 3rd-Generation Partnership Project (3GPP) specification for user equipment (UE) usage setting, wherein the indication of the voice domain preference in the 5GS is included in a third octet of a plurality of octets of the IE, wherein a first octet of the plurality of octets identifies the IE as a UE usage setting IE, wherein a second octet of the plurality of octets indicates a length of UE usage setting contents, and wherein:
bit 1 of the third octet indicates the UE usage setting as being either voice centric or data centric,
responsive to bit 1 indicating the UE usage setting as being voice centric, bits 2, 3 and 4 of the third octet indicate the voice domain preference for a predefined mode (e.g. Note that this claim is similar to claim 8 combined with claim 9, except that this claim is an apparatus claim whereas claims 8 and 9 are method claims, and thus the same reasoning as applied to claims 8 and 9 applies here as well).

Regarding claim 20,  The apparatus of Claim 19, wherein the bits 2, 3 and 4 of the third octet indicate preference for one of:
CS or EPS voice,
IMS PS voice over a 3GPP access,
IMS PS voice over a non-3GPP access,
IMS PS voice over a 3GPP access preferred with CS voice as secondary, and
IMS PS voice over a non-3GPP access preferred with CS voice as secondary (e.g. Note that this claim is similar to claim 10, except that this claim is an apparatus claim whereas claim 10 is a method claim, and thus the same reasoning as applied to claim 10 applies here as well).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of  Zhu as applied to claim 1 above, and further in view of Lisak et. al. (US 20140376360 A1, Lisak hereinafter).
Keller in view of Zhu discloses the following (e.g. Note that unless mentioned otherwise references made below draw to Keller):

Regarding claim 11, The method of Claim 1, further comprising: 
prior to the transmitting:
selecting, by the processor,  the voice domain preference (e.g. Note that the UE must select the communication service prior to sending request for the service). 

It is noted that while disclosing voice domain preference, Keller in view of Zhu is silent about receiving, by the processor, information of the voice domain preference from the 5G mobile network, and replacing, by the processor, pre-configured information about the voice domain preference with the received information, which however had been known in the art before the effective filing date of the claimed invention as shown by Lisak in a disclosure “METHOD AND APPARATUS FOR SUPPORTING A COMMUNICATION SERVICE “ (Title), wherein  “The E-UTRAN may also maintain a "voice domain preference" setting for the mobile device. The network may use the mobile device's usage setting and the "voice domain preference" for E-UTRAN to select the Radio Access Technology (RAT)/Frequency Selection Priority (RFSP) index. The mobile device may transmit messages to the network to update and/or change the "usage setting" or the "voice domain preference" setting for the mobile device.” [0081]). Note that when there is a change in the availability of a network according to the voice domain preference setting, the network must inform the UE about the change so that the UE can select alternative voice domain preference setting. Furthermore, “When it is detected that the mobile device cannot support an IMS PS service, the mobile device may change an internal setting "IMS voice is not available" to "true". Later, the monitoring component of the mobile device may change the setting "IMS voice is not available" to "false" in response to detecting that the PS service can again be supported. Alternatively, the recovered component itself may restore the setting "IMS voice is not available" to "false". Embodiments are not limited to the specific detection methods described herein and any suitable method for detecting operability or inoperability of a mobile device component may be employed. In some embodiments, a component or element of the mobile device other than the monitoring module may perform the functions described in the paragraph above. For example, the functions described above may be performed in the NAS layer or another layer of the mobile device” [0108]-[0109], which change of internal setting is associated with replacing pre-configured information and NAS layer is associated with receiving from the 5G mobile network. Note that there are multiple options in the claim and only the above option is considered here.
 Thus it is obvious to combine the voice domain preference of Keller in view of Zhu with the updating the voice domain preference of Lisak so that the UE is aware of network condition and can select voice domain preference accordingly resulting in better quality of service.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMITRA GANGULY whose telephone number is (571)272-0813.  The examiner can normally be reached on 10 a.m to 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571 270 5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUMITRA GANGULY/Examiner, Art Unit 2411                

/JUNG H PARK/Primary Examiner, Art Unit 2411